DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bush on 6/30/22.

The application has been amended as follows: 

Line 15 of claim 7 is being amended as follows:
“contact of the snap dome with the 

Line 16 of claim 15 is being amended as follows:
“contact of the snap dome with the 

Allowable Subject Matter
Claims 2-8, and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 3, the applicant has rewritten previous claim 3 in independent form. While the previous office action cited Voege et al. (US 2005/0011282 A1, cited previously and hereafter 'Voege'), as teaching several limitations of claim 3, Voege is silent to the limitation of the hole being sized so that surface tension of the medicament prevents medicament flow therethrough in combination with the rest of the limitations of claim 3. Voege only describes its sensor for use with gas flow and thus never appears to describe any relation to surface tension or prevention of flow of medicament (including oxygen) through the hole.
Claims 2, 4-6 and 8 depend from claim 3.
As to claim 7, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a low medicament sensor for a medicament delivery device having a reservoir, a pump, and a fluid path therebetween for medicament, the sensor comprising: a switch; and a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure; wherein: the snap dome comprises conductive metal; the snap dome is disposed within the fluid path; the snap dome is sealed to the fluid path with a membrane; and an outer portion of the snap dome is not covered by the membrane to provide electrical contact of the snap dome with the electrical switch.
As to claim 11, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a medicament delivery device, comprising: a reservoir for storing medicament; a pump; a fluid path for the medicament fluidly connecting the reservoir and the pump; a switch; a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure; a base having a hole therein that is in fluid communication with the fluid path; wherein the snap dome is disposed on the base over the hole; and the hole is sized: to equilibrate pressure between the flow path and a space within the snap dome; and so that surface tension of the medicament prevents medicament flow therethrough.
Claims 10, 12-14 and 16 depend from claim 11.
As to claim 15, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a medicament delivery device, comprising: a reservoir for storing medicament; a pump; a fluid path for the medicament fluidly connecting the reservoir and the pump; a switch; and a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure; wherein: the snap dome comprises conductive metal; the snap dome is disposed within the fluid path; the snap dome is sealed to the fluid path with a membrane; and an outer portion of the snap dome is not covered by the membrane to provide electrical contact of the snap dome with the electrical switch.
As to claim 17, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a medicament delivery device, comprising: a reservoir for storing medicament; a pump; a fluid path for the medicament fluidly connecting the reservoir and the pump; a switch; a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure;  a medicament delivery cannula; a medicament delivery fluid path disposed between the pump and the cannula; and an occlusion sensor, comprising: a second switch; and a second snap dome that is: initially out of contact with the second switch; in fluid communication with the medicament delivery fluid path; and Page 7 of 11Appl. No. 16/554,055 Reply to October 4, 2021 office action configured to snap into contact with the second switch when a pressure in the medicament delivery fluid path increases above a predetermined pressure.
Claim 18 depends from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783